Kupferman, J. (dissenting).
While the majority opinion sets forth the background, albeit somewhat skewed toward the plaintiff’s position, there is no reason to cavil inasmuch as there is really only one issue of consequence and that is whether the option agreement violates the Rule against Perpetuities.
In its most recent pronouncement the Court of Appeals (Wildenstein & Co. v Wallis, 79 NY2d 641) made it clear that in a modern commercial setting the rule has little significance.
What we have here is a tax gimmick transaction beneficial to both sides. The plaintiff got a theater with tax exemption (Matter of Symphony Space v Tishelman, 60 NY2d 33) and the defendants found a way to keep a tie on the property at little overhead expense waiting for the pot of gold at the end of the rainbow to materialize. Now that the pot is about to boil over, the plaintiff tries to void the bargain it made.
It is not for us to manufacture a reason to keep a worthwhile community project from ending. The show had a solid *83run and it was contemplated that the curtain would come down.
Asch and Rubin, JJ., concur with Ellerin, J.; Kupferman, J., dissents in a separate opinion.
Order, Supreme Court, New York County, entered April 21, 1994, affirmed, without costs.